Citation Nr: 1400055	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a left shoulder disorder.

2.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from February 1971 to February 1973 (including service in Vietnam) and from May 1973 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Veteran presented testimony at a personal hearing conducted at the RO.  A copy of the transcript from that hearing is of record.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims file.

Service connection for disorders of the left shoulder and lumbar spine was originally denied in a November 2002 rating decision.  The Veteran was notified of the denial that same month, and he began the appeal process with his submission of a notice of disagreement (NOD) in December 2002.  The denial of service connection for the left shoulder and lumbar spine disorders was confirmed in a November 2003 rating decision.  The Veteran was notified of the denial the next month.  In December 2003, the Veteran withdrew his appeal as to both issues.  The November 2003 rating decision, therefore, represents the last final action on the merits of the service connection claims for a left shoulder disorder and a lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 2003 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the November 2003 rating decision constitutes new and material evidence.

The reopened claims of service connection for disorders of the left shoulder and lumbar spine are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for ischemic heart disease and diabetic peripheral neuropathy have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for disorders of the left shoulder and lumbar spine in a final decision issued in November 2002; the denial of those claims was confirmed in a final decision issued in November 2003.

2.  The evidence received since the final unfavorable rating decision of November 2003, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the Veteran's claims and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the left shoulder disorder and lumbar spine disorder service connection claims.


CONCLUSIONS OF LAW

1.  The November 2003 rating decision that denied the Veteran's claims for service connection for disorders of the left shoulder and lumbar spine is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Additional evidence submitted subsequent to the November 2003 rating decision that denied the Veteran's claims for service connection for disorders of the left shoulder and lumbar spine is new and material and does serve to reopen each claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The Veteran's claims of entitlement to service connection for disorders of the left shoulder and lumbar spine were initially denied in a November 2002 rating decision.  After the Veteran started the appeals process, a November 2003 rating action confirmed the denials of service connection for the claimed left shoulder and lumbar spine disorders.  This rating decision became final after the Veteran withdrew his appeal in December 2003, and did not re-submit any appeal thereafter.  38 C.F.R. § 20.1103 (2003).  This is so because the Veteran did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claims within the one-year appeal period either.  (The next communication from the appellant was received in March 2009.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The November 2003 rating decision is also the last time the Veteran's service connection claims were finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the November 2003 rating decision.  See Glynn, 6 Vet. App. at 523.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The Veteran's claims for service connection for disorders of the left shoulder and lumbar spine were denied in essence because there was no evidence of record that indicated the existence of a current disorder or continuity of symptomatology; any new and material evidence must relate to this.  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence considered by the RO in making its November 2003 decision included the Veteran's service medical treatment records; his October 2002 application for benefits; and treatment records from a private health care provider dated between 1991 and 2002.  The Veteran's service medical treatment records reflect that he was assessed with low back pain in May 1971, and that he sought treatment for a football injury of the left shoulder in July 1972; the clinical impression was a possible tear to the deltoid muscle at insertion in the shoulder.  In October 1976, the appellant sought treatment after being hit with a telephone pole on the low back area.  Radiographic examination of the lumbar spine was negative and the clinical impressions were bruise and muscular tenderness.  The Veteran underwent a service separation examination in November 1977; no disorder of the left shoulder or the lumbar spine was noted on examination.  

The post-service private medical records, dated between 1991 and 2002, reflect that the Veteran was seen for complaints relating to the left shoulder in May 2001; he was diagnosed with a left trapezius muscle strain which was subsequently noted to improve.  In December 2001, he sought treatment for a right shoulder condition; no complaints or clinical findings relating to the left shoulder occurred at that time.

The evidence added to the record subsequent to the issuance of the November 2003 rating decision includes written statements from the Veteran; the transcript from his April 2013 RO personal hearing; VA treatment records dated between 2004 and 2010; private medical treatment records dated in 2003; and the report of a VA medical examination conducted in June 2013.

The VA treatment records indicate that the Veteran has been diagnosed with degenerative joint disease of the left shoulder, as well as degenerative disc and bone disease of the lumbar spine; the VA treatment records are new as they were not previously of record.  These documents are also material as they provide information on the question of whether the Veteran has been diagnosed with any chronic disability of the left shoulder or lumbar spine.  Hence, this evidence specifically relates to an unestablished fact (existence of a current chronic condition) necessary to substantiate the claims for service connection.  In addition, the Veteran has stated that he experienced injury from a falling telephone pole that hit him across his left shoulder and lower back in October 1976.  He testified in April 2013 that he has continued to experience low back pain since that time.  He has also indicated that he has experienced left shoulder pain since that time.  Hence, this evidence specifically relates to an unestablished fact (continuity of symptomatology) necessary to substantiate the claims for service connection.

The Board notes that the Veteran is competent to report that he experienced left shoulder injury and a low back injury with subsequent pain during service, as well as the same sort of shoulder and back pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus, 3 Vet. App. at 510.  As stated earlier, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  In light of the fact that the Veteran has a current diagnosis of left shoulder and lumbar spine pathology, and in light of the fact that he is competent to provide information about the onset and continuity of his left shoulder and lumbar spine symptomatology, the evidence of record added since the November 2003 rating decision tends to show that the Veteran's claimed pathology could have begun during his active military service in 1976.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  

The Board therefore finds that the evidence submitted subsequent to the November 2003 rating decision provides relevant information as to the question of whether the Veteran incurred a left shoulder and/or lumbar spine disorder during his active military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claims for service connection for disorders of the left shoulder and lumbar spine.  The service connection claims having been reopened, those claims for service connection are addressed in the remand section below.


ORDER

New and material evidence has been presented and the claim for service connection for left shoulder disorder is reopened.

New and material evidence has been presented and the claim for service connection for lumbar spine disorder is reopened.


REMAND

The RO did not expressly reopen the claims of service connection for left shoulder and lumbar spine disorders.  Given that the Board reopened the claims, they must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Moreover, a remand is also appropriate following a reopening of a claim by the Board to provide the RO with an opportunity to consider the evidence, assess its credibility and probative value in the first instance, and render a new decision on the merits, thereby avoiding the potential for any prejudice on part of the Board.  Id. at 403.  

In this case, the most recent RO decision, the August 2013 SSOC, was issued prior to the Board's reopening of the claims.  For the Board to then discuss the merits of the claims, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the Veteran the one review on appeal as provided by 38 U.S.C.A. § 7104.  Id. at 399.  Therefore, the claims should also be remanded on this basis.

Additionally, the claims must be remanded to obtain any additional relevant treatment records and to obtain a medical opinion on the matters.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for left shoulder and lumbar spine symptoms since 1977.  After securing the necessary release(s), obtain any such available records that have not been previously secured.  In particular, obtain all VA treatment records from 2010 onward.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed left shoulder and lumbar spine disorders.  

The entire claims file (i.e. the paper claims file and any records contained in the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file, including the Veteran's report of injury in service followed by continuity of symptomatology, in providing an opinion as to the nature, extent, onset date and etiology of any left shoulder or lumbar spine pathology found, including whether the current arthritis existed within one year of the Veteran's discharge from active service in November 1977.  In assessing the relative likelihood as to origin and etiology of the claimed left shoulder and lumbar spine disorders, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

6.  Upon receipt of the VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claims on the merits.  Ensure that all theories of service connection are considered.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be allowed.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


